Beokwoeth, Judge:
The merchandise involved in these cases consists of currycombs imported from Finland on various dates in 1962 and 1963. It was assessed with duty at 214 cents each and 15% per centum ad valorem, or at 2 cents each and 14 per centum ad valorem under paragraph 1537(c) of the Tariff Act of 1930, as modified by Presidential proclamation, 97 Treas. Dec. 157, T.D. 55615, as combs, other. It is claimed, among other things, that the merchandise is dutiable at 15 per centum ad valorem under paragraph 216 of said tariff act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as articles composed in part of carbon, wholly or partly manufactured, not specially provided for.
Counsel for the respective parties have submitted these cases on a stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States :
That the items marked “A,” and checked ECA or AD (Import Spec’s Initials) by Import Specialist EC Alfano or A Dworken (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, assessed with duty at 2% cents each and 15% per centum ad valorem or at 2 cents *75each and 14 per centum ad valorem under the provisions of paragraph 1537 (c), Tariff Act of 1930, as modified, consist of horse currycombs, similar in all material respects to the merchandise the subject of Miller Harness Co., Inc. v. United States, C.D. 3053, wherein said merchandise was held dutiable at 15 per centum ad valorem under the provisions of paragraph 216, of said Act, as modified, as articles composed in part of carbon, wholly or partly manufactured, nspf.
That the record in C.D. 3053 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
In view of this stipulation, which is accepted as an agreed statement of fact, and on the authority of the decision cited therein, we hold that the merchandise represented by the items marked with the letter. “A” and with the initials of an import specialist on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, is properly dutiable at 15 per centum ad valorem under said paragraph 216 of the Tariff Act of 1930, as modified, as articles composed in part of carbon, wholly or partly manufactured, not specially provided for.
To that extent, the protests are sustained. In all other respects, they are overruled. Judgment will be entered accordingly.